BILL OF COSTS
 TEXAS COURT OF APPEALS, FOURTEENTH DISTRICT, AT HOUSTON

                                 No. 14-14-00966-CV

                                 Mohinder S. Sandhu

                                         v.

   MRCO, Inc. and Commercial Roof Consultants & Claims Management, LLC

         (No. 2014-12516 IN 80TH DISTRICT COURT OF HARRIS COUNTY)


  TYPE OF FEE        CHARGES         PAID/DUE          STATUS           PAID BY
     MT FEE            $10.00        02/05/2015        E-PAID             ANT
   CLK RECORD          $82.00        12/16/2014         PAID              ANT
     MT FEE            $10.00        12/08/2014        E-PAID             ANT
      FILING           $175.00       12/05/2014        E-PAID             ANT
STATEWIDE EFILING      $20.00        12/05/2014        E-PAID             ANT



 The costs incurred on appeal to the Fourteenth Court of Appeals Houston, Texas
                                   are $297.00.


 Court costs in this cause shall be paid as per the Judgment issued by this Court.

       I, CHRISTOPHER A. PRINE, CLERK OF THE FOURTEENTH COURT OF
APPEALS OF THE STATE OF TEXAS, do hereby certify that the above and foregoing
is a true and correct copy of the cost bill of THE COURT OF APPEALS FOR THE
FOURTEENTH DISTRICT OF TEXAS, showing the charges and payments, in the
above numbered and styled cause, as the same appears of record in this office.
    IN TESTIMONY WHEREOF, witness
    my hand and the Seal of the COURT
    OF APPEALS for the Fourteenth District
    of Texas, February 20, 2015.




2